Title: John Adams to Abigail Adams, 16 April 1783
From: Adams, John
To: Adams, Abigail



My dearest Friend
Paris April 16. 1783

If Congress when they revoked my Commission had appointed another to make a Treaty of Commerce with Great Britain, We should have had the Business all done on the 30 of Nov. Shelburnes Ministry would not have been condemned in the H. of Commons, and the definitive Treaty would have been signed before now and I Should be ready to embark for the Blue Hills, where I must go to recover my health, repose my Spirits, take a little Care of my Sons and Daughter, and be made much of, by their Mother.
My last Voyage and Residence in Europe has broken me very much. Millions of Contrivances are used, by some invisible Spirit, with Arrows shot in darkness to render an honest Mans Life uncomfortable to him, in every Part of Europe. In England the only Place where I could go with honour, I should live the Life of a Man in a Barrell Spiked with Nails. The Vanity, Pride, Revenge, of that People, irritated by French and Franklinian Politicks, would make it Purgatory to me. I sometimes feel Seriously afraid that Congress will send me, a Credence to that Court. I should be terrified at the sight of such a Thing.

My Health, to Speak to you Seriously, demands a Voyage home, my native Air and Repose from Business. You know very well that those Remedies alone have heretofore saved my Life. The Consequences of that Amsterdam Fever, are still upon me in Swelled Ankles, Weakness in my Limbs, a Sharp humour in my Blood, lowness of Spirits, Anxieties &c. I exercise every day on horse back or on foot, and take every Precaution in my Power, but all does not avail.
I begin to suspect that french and franklinian Politicks will now endeavour to get me sent to England, for two Reasons, one that I may not go to America where I should do them more Mischief as they think than I could in London. 2. That the Mortifications which they and their Tools might give me there might disembarrass them of me sooner than any where.
Is it not Strange and Sad that Simple Integrity should have so many Ennemies? that a Man should have to undergo so many Evils merely because he will not betray his Trust? If I would have given up the Fisheries and Illinois and Louisiana and Ohio, I might have had Gold snuff Boxes, Clappings at the Opera, I dont mean from the Girls, millions of Paragraphs in the Newspapers in praise of me, Visits from the Great, Dinners Wealth, Power Splendor, Pictures Busts statues, and every Thing which a vain heart, and mine is much too vain, could desire. Mais Je ne Sçais pas, me donner aux tells Convenances et Bienseances.
I have found by Experience, that in this Age of the World that Man has an awfull Lot, who “dares to love his Country and be poor.”
Liberty and Virtue! When! oh When will your Ennemies cease to exist or to persecute!
Our Country will be envied, our Liberty will be envied, our Virtues will be envied. Deep and subtle systems of Corruption hard to prove, impossible to detect, will be practised to sap and undermine Us and the few who penetrate them will be called suspicious, envious, restless turbulent ambitious—will be hated unpopular and unhappy.
But a Succession of these Men must be preserved, for these are the salt of the Earth. Without these the World would be worse than it is. Is not this after all the noblest Ambition. Such Ambition is Virtue. Cato will never be Consull but Catos Ambition was sublimer than Caesars, and his Glory and even his Catastrophy more desirable.
I have Sometimes painted to myself my own Course for these 20 Years, by a Man running a race upon a right line barefooted treading among burning Ploughshares, with the horrid Figures of Jealousy Envy, Hatred Revenge, Vanity Ambition, Avarice Treachery Tyranny Insolence, arranged on each side of his Path and lashing him with scorpions all the Way, and attempting at every Step to trip up his Heels.
I have got through, however to the Goal, but maimed scarrified and out of Breath.
